 

Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of April 29, 2020, is entered
into by and between the undersigned stockholder (the “Stockholder”) of Tellurian
Inc., a Delaware corporation (the “Company”), and the Company. The Company and
the Stockholder are each sometimes referred to herein individually as a “Party”
and collectively as the “Parties.” Capitalized terms that are used but not
defined herein shall have the meaning ascribed to them in the Purchase Agreement
(as defined below).

 

RECITALS

 

A.                 Concurrently with or following the execution of this
Agreement, the Company has entered, or will enter, into a Securities Purchase
Agreement (as the same may be amended from time to time, the “Purchase
Agreement”), providing for, among other things, the sale to the Buyers of the
Purchased Securities pursuant to the terms and conditions of the Purchase
Agreement and the Transaction Documents.

 

B.                  In order to induce the Buyers to enter into the Purchase
Agreement and the Transaction Documents, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Stockholder
hereby makes certain representations, warranties, covenants, and agreements as
set forth in this Agreement with respect to the shares of Common Stock
Beneficially Owned by the Stockholder and set forth below the Stockholder’s
signature on the signature page hereto (the “Original Shares” and, together with
any additional shares of Common Stock pursuant to Section 6 hereof, the
“Shares”). [Notwithstanding the foregoing, the Common Stock Beneficially Owned
by the Stockholder shall not include the 1,300,000 shares of Common Stock owned
by the Stockholder’s wife as set forth on Exhibit A, and such shares of Common
Stock shall not be included in “Original Shares” or “Shares”.]1

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.            Definitions. For purposes of this Agreement, capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Purchase Agreement. When used in this Agreement,
the following terms in all of their tenses, cases, and correlative forms shall
have the meanings assigned to them in this Section 1.

 

(a)                “Beneficially Own” or “Beneficial Ownership” has the meaning
assigned to such term in Rule 13d-3 under the 1934 Act, and a Person’s
beneficial ownership of securities shall be calculated in accordance with the
provisions of such rule (in each case, irrespective of whether or not such rule
is actually applicable in such circumstance). For the avoidance of doubt,
“Beneficially Own” and “Beneficial Ownership” shall also include record
ownership of securities.

 

(b)                “Beneficial Owner” shall mean the Person who Beneficially
Owns the referenced securities.

 

2.            Representations of Stockholder. The Stockholder represents and
warrants to the Company that:

 

(a)                Ownership of Shares. The Stockholder: (i) is the Beneficial
Owner of all of the Original Shares set forth below the Stockholder’s signature
on the signature pages hereto free and clear of any proxy, voting restriction,
adverse claim, or other Liens, other than those created by this Agreement or
under applicable federal or state securities laws, except as set forth on
Exhibit A hereto and (ii) has the sole voting power over all such Original
Shares, except as set forth on Exhibit A. Except pursuant to this Agreement or
as set forth on Exhibit A hereto, there are no options, warrants, or other
rights, agreements, arrangements, or commitments of any character to which the
Stockholder is a party relating to the pledge, disposition, or voting of any
such Original Shares and there are no voting trusts or voting agreements with
respect to such Original Shares.

 

 

1 The bracketed language in Recital B is included in the Voting Agreement with
Martin Houston and is excluded from the Voting Agreements with each of Charif
Souki, Meg Gentle and R. Keith Teague.

 





 

 

(b)                Disclosure of All Shares Owned. The Stockholder does not
Beneficially Own any shares of Company Common Stock other than: (i) the Original
Shares set forth below the Stockholder’s signature on the signature pages
hereto; and (ii) any options, warrants, or other rights to acquire any
additional shares of Company Common Stock or any security exercisable for or
convertible into shares of Company Common Stock, set forth below the
Stockholder’s signature on the signature pages hereto (collectively, “Options”).

 

(c)                Power and Authority; Binding Agreement. If the Stockholder is
an individual, the Stockholder has full power and authority and legal capacity
to enter into, execute, and deliver this Agreement and to perform fully the
Stockholder’s obligations hereunder (including the proxy described in
Section 3(b) below). If the Stockholder is not an individual, the Stockholder
has the organizational power and authority to enter into, execute, and deliver
this Agreement and to perform fully the Stockholder’s obligations hereunder
(including the proxy described in Section 3(b) below). This Agreement has been
duly and validly executed and delivered by the Stockholder and constitutes the
legal, valid, and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms.

 

(d)                No Conflict. The execution and delivery of this Agreement by
the Stockholder does not, and the consummation of the transactions contemplated
hereby and the compliance with the provisions hereof will not, conflict with or
violate any law applicable to the Stockholder or result in any breach of or
violation of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration, or cancellation of, or result in the
creation of any Lien on any of the Shares attributable to the Stockholder
pursuant to, any agreement or other instrument or obligation binding upon the
Stockholder or any of the Shares attributable to the Stockholder.

 

(e)                No Consents. No consent, approval, order, or authorization
of, or registration, declaration, or filing with, any Governmental Entity or any
other Person on the part of the Stockholder is required in connection with the
valid execution and delivery of this Agreement. If the Stockholder is an
individual, no consent of the Stockholder’s spouse is necessary under any
“community property” or other laws in order for the Stockholder to enter into
and perform its obligations under this Agreement.

 

(f)                 No Litigation. There is no action, suit, investigation, or
proceeding (whether judicial, arbitral, administrative, or other) pending
against, or, to the knowledge of the Stockholder, threatened against or
affecting, the Stockholder that could reasonably be expected to materially
impair or materially adversely affect the ability of the Stockholder to perform
the Stockholder’s obligations hereunder or to consummate the transactions
contemplated by this Agreement on a timely basis.

 

3.            Agreement to Vote Shares; Irrevocable Proxy.

 

(a)                Agreement to Vote and Approve. The Stockholder irrevocably
and unconditionally agrees during the term of this Agreement, at any annual or
special meeting of the Company called with respect to (i) the approval
contemplated by Nasdaq Listing Standard Rule 5635(d) with respect to the
issuance of shares of Common Stock upon conversion of, or in exchange for, the
Convertible Notes (as defined below) in excess of the limitations imposed by
such rule and/or (ii) approving an increase in the Company’s authorized but
unissued shares to allow it to comply both with the first sentence of
Section 10(D)(v) of the Convertible Notes and its obligation to issue up to
twenty million (20,000,000) shares of its Common Stock pursuant to the Warrants
(as defined below), and at every adjournment or postponement thereof, and on
every action or approval by written consent or consents of the Company
stockholders with respect to such matter, to vote or cause the holder of record
to vote the Shares (except for Shares Transferred in accordance with Section 5)
in favor of providing the Requisite Stockholder Approval (as defined in the
Convertible Notes) and the Share Authorization Increase (as defined in the
Purchase Agreement). “Convertible Notes” and “Warrants” mean the Senior
Unsecured Notes and Warrants to purchase Common Stock issued pursuant to the
Purchase Agreement, as amended from time to time.

 



2

 

 

(b)                Irrevocable Proxy. The Stockholder hereby appoints the
Company and any designee of the Company, and each of them individually, until
the Expiration Time (at which time this proxy shall automatically be revoked),
its proxies and attorneys-in-fact, with full power of substitution and
resubstitution, to vote or act by written consent during the term of this
Agreement with respect to the Shares (except for Shares Transferred in
accordance with Section 5) in accordance with Section 3(a). This proxy and power
of attorney is given to secure the performance of the duties of the Stockholder
under this Agreement. The Stockholder shall take such further action or execute
such other instruments as may be necessary to effectuate the intent of this
proxy. This proxy and power of attorney granted by the Stockholder shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy, and shall
revoke any and all prior proxies granted by the Stockholder with respect to the
Shares. The power of attorney granted by the Stockholder herein is a durable
power of attorney and shall survive the bankruptcy, death, or incapacity of the
Stockholder. The proxy and power of attorney granted hereunder shall terminate
upon the termination of this Agreement.

 

4.             No Voting Trusts or Other Arrangement. Except for Shares
Transferred in accordance with Section 5, The Stockholder agrees that during the
term of this Agreement the Stockholder will not, and will not permit any entity
under the Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares, or subject any of the Shares to
any arrangement with respect to the voting of the Shares, in each case other
than agreements entered into with the Company.

 

5.             Transfer and Encumbrance. Except for any pledges of Original
Shares in effect as of the date hereof and set forth on Exhibit A hereto, the
Stockholder agrees that until the earlier of (a) the termination of this
Agreement and (b) June 30, 2020 (unless with respect to this clause (b), the
Requisite Stockholder Approval and the Share Authorization Increase have not
been obtained on or prior to such date, in which case such date shall be
extended to August 31, 2020), the Stockholder will not, directly or indirectly,
transfer, sell, offer, exchange, assign, pledge, convey any legal or Beneficial
Ownership interest in or otherwise dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law, or
otherwise), or encumber (“Transfer”) any of the Shares or enter into any
contract, option, or other agreement with respect to, or consent to, a Transfer
of, any of the Shares or the Stockholder’s voting or economic interest therein[;
provided that the Stockholder shall be permitted to Transfer up to 10,000,000
Shares during the term of this Agreement].2 Any attempted Transfer of Shares or
any interest therein in violation of this Section 5 shall be null and void. This
Section 5 shall not prohibit a Transfer of the Shares by the Stockholder to any
member of the Stockholder’s immediate family, to a trust for the benefit of the
Stockholder or any member of the Stockholder’s immediate family, upon the death
of the Stockholder or to an “affiliate” (as defined in Rule 144) of the
Stockholder; provided, that a Transfer referred to in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to the Company and the
Buyers, to be bound by all of the terms of this Agreement.

 

6.             Additional Shares. The Stockholder agrees that all shares of
Common Stock that the Stockholder purchases, acquires the right to vote, or
otherwise acquires Beneficial Ownership of, after the execution of this
Agreement and prior to the Expiration Time shall be subject to the terms and
conditions of this Agreement and shall constitute Shares for all purposes of
this Agreement. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares, or the like of the capital stock of the Company affecting the Shares,
the terms of this Agreement shall apply to the resulting securities and such
resulting securities shall be deemed to be “Shares” for all purposes of this
Agreement.

 

 

2 The bracketed language in Section 5 is included in the Voting Agreement with
Martin Houston and is excluded from the Voting Agreements with each of Charif
Souki, Meg Gentle and R. Keith Teague.

 



3

 

 

7.                  Termination. This Agreement shall terminate upon the
earliest to occur of (the “Expiration Time”): (a) the date on which the Purchase
Agreement is terminated in accordance with its terms; (b) the termination of
this Agreement by mutual written consent of the Parties; and (c) the date on
which the Requisite Stockholder Approval and the Share Authorization Increase
are obtained. Nothing in this Section 7 shall relieve or otherwise limit the
liability of any Party for any intentional breach of this Agreement prior to
such termination.

 

8.                  No Agreement as Director or Officer. The Stockholder makes
no agreement or understanding in this Agreement in its capacity as a director or
officer of the Company or any of its subsidiaries (if the Stockholder holds such
office), and nothing in this Agreement: (a) will limit or affect any actions or
omissions taken by the Stockholder in its capacity as such a director or
officer, and no such actions or omissions shall be deemed a breach of this
Agreement; or (b) will be construed to prohibit, limit, or restrict the
Stockholder from exercising its fiduciary duties as an officer or director to
the Company or its stockholders.

 

9.                  Further Assurances. The Stockholder agrees, from time to
time, and without additional consideration, to execute and deliver such
additional proxies, documents, and other instruments and to take all such
further action as the Company may reasonably request to consummate and make
effective the transactions contemplated by this Agreement.

 

10.                Stop Transfer Instructions. At all times commencing with the
execution and delivery of this Agreement and continuing until the Expiration
Time, in furtherance of this Agreement, the Stockholder hereby authorizes the
Company or its counsel to notify the Company’s transfer agent that there is a
stop transfer order with respect to all of the Shares (and that this Agreement
places limits on the voting and transfer of the Shares), subject to the
provisions hereof and provided that any such stop transfer order and notice will
immediately be withdrawn and terminated by the Company following the Expiration
Time.

 

11.               Specific Performance. Each Party hereto acknowledges that it
will be impossible to measure in money the damage to the other Party if a Party
hereto fails to comply with any of the obligations imposed by this Agreement,
that every such obligation is material and that, in the event of any such
failure, the other Party will not have an adequate remedy at law or damages.
Accordingly, each Party hereto agrees that injunctive relief or other equitable
remedy, in addition to remedies at law or damages, is the appropriate remedy for
any such failure and will not oppose the seeking of such relief on the basis
that the other Party has an adequate remedy at law. Each Party hereto agrees
that it will not seek, and agrees to waive any requirement for, the securing or
posting of a bond in connection with the other Party’s seeking or obtaining such
equitable relief.

 

12.               Assignment. No Party to this Agreement may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other Party hereto, except that the Company may assign, in its sole
discretion, all or any of its rights, interests and obligations hereunder to any
of its “affiliates” (as defined in Rule 144 under the 1933 Act) or to any party
that acquires all of substantially all of the assets of the Company (whether by
merger, sale of stock, sale of assets or otherwise). Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective permitted successors and
assigns. Any assignment contrary to the provisions of this Section 12 shall be
null and void.

 



4

 

 

13.               Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
electronic mail (provided that such sent email is kept on file (whether
electronically or otherwise) by the sending party and the sending party does not
receive an automatically generated message from the recipient’s email server
that such e-mail could not be delivered to such recipient); or (iii) one
(1) Business Day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the party to receive the
same.  The addresses, facsimile numbers and e-mail addresses for such
communications shall be:

 

     If to the Company:

 

Tellurian Inc.

1201 Louisiana Street, Suite 3100

Houston, TX 77002

Attention: Daniel Belhumeur, General Counsel
E-mail: Daniel.Belhumeur@tellurianinc.com

 

     With a copy (for informational purposes only) to:

 

Davis Graham & Stubbs LLP

1550 17th St., Suite 500

Denver, CO 80202
Attention: John Elofson
E-mail: john.elofson@dgslaw.com

 

     If to the Stockholder, to the address, email address, or facsimile number
set forth for the Stockholder on the signature pages hereof.

 

14.               Miscellaneous. The provisions of Sections 9(a), (b), (c), (d),
(e), (g), (h), and (l) of the Purchase Agreement shall apply to this Agreement,
mutatis mutandis.

 

[Remainder of Page Intentionally Left Blank]

 



5

 

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.

 



  TELLURIAN INC.         By:                  Name:     Title:          
[STOCKHOLDER]         By:     Name:          

Number of Shares of Company Common Stock Beneficially Owned as of the date of
this Agreement:

 

 

Number of Options Beneficially Owned as of the date of this Agreement:

 

 

Street Address:

City/State/Zip Code:

Email:



 





 

 

Exhibit A

 

[Signature Page to Voting Agreement]

 





 